DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 10/7/21 is acknowledged.  The traversal is on the ground(s) that applicant traverses the restriction in anticipation of the possibility of rejoinder on the premise that some of the other claims may be amended to include the same limitations of those found in the independent claim currently elected, rendering those claims likewise allowable.  This is not found persuasive because anticipation of rejoinder is not proper grounds to render the restriction requirement improper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to because the Figures 2-3 are unclear. The drawings includes shading, discoloration, and faint print such that they drawings are unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. It is noted that the clams mentions droplets. However, no droplets are positively claimed as elements of the device. The 
	It is noted that the claims employ language directed to intended use and/or process limitations. However, as noted above the claimed is a device not a process of use. For example, as to the phrase “being actuated” is directed to a process step. Nothing is currently being actuated and no voltage, electric field nor any force is being applied to any droplet or anything else. It is noted that the device is not claimed as comprising any voltage source. Therefore, the device as claimed is incapable for producing any voltage. Furthermore, no droplets are being combined, mixed, moved, transported, analyzed, controlled, etc. nor subjected to any other processes. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is the structural nexus of “a respective electrical input” to the prior plurality of electrical inputs.
The term "associated electrodes" in claim 1 is a relative term which renders the claim indefinite.  The term "associated electrodes" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is structurally required of electrodes form them to be considered “associated”. Any two things can be subjectively categorized as being associated with one another. In this instance, the term associated does not provide for any structure of any electrode nor any relative nexus/structural connection to the prior plurality of electrodes nor anything else. It is unclear if the “associated electrodes” are amongst, the same, or different from the plurality of electrodes.
The term "proximate" in claims 1 and 5 is a relative term which renders the claim indefinite.  The term “proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term, proximate, does not provide for any definitive structural nexus/connection between structures. The term also does not provide for any definitive distance between any structures. What may be considered as “proximate” to one person may not be considered as such to another and vice versa. As to claim 1, as stated above no droplet is positively claimed as an element of the device is not required to located anywhere relative to structural elements of the invention.
As to claim 2, it is unclear how the “providing an area in which…” clause further structurally limits the invention because such area is not structurally defined. Instead, such are is defined by what is intended occur and/or what such broad area can be used for relative to 
As to claim 3, it is unclear what is structurally required of an electrical input for it to be considered as “particular” and such input can be subjectively labeled as “particular”. It is unclear what is the structural nexus of “a particular electrical input” to the plurality of electrical inputs. It is unclear if the “a particular electrical input” is amongst, the same, or different from the plurality of electrical inputs.
As to claim 4, it is noted that the phrase “at least three or more” minimally only requires 3 electrodes A, B, C. It is unclear how the 3 electrodes constitutes a repeating sequence of electrodes.  The device would have to comprise at least 6 electrodes including A, B, C, A, B, C to establish a repeating sequence of the electrodes.
As to claim 5, it is unclear what is the structural nexus of the fluid processing chip to the prior positively claimed elements of claim 1 because the chip is not required to be structurally connected to any of such structures.  
As to claim 6, it is unclear what is structurally required of an electrical input for it to be considered as “given” and such input can be subjectively labeled as “given”. It is unclear what is the structural nexus of “a given electrical input” to the plurality of electrical inputs. It is unclear if the “a given electrical input” is amongst, the same, or different from the plurality of electrical inputs.
The term "approximately a straight line" in claim 7 is a relative term which renders the claim indefinite.  The term “approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art It is presumed that applicant intends to mean approximately in a straight line. Regardless of such, he term, approximately, does not provide for any definitive structural nexus to a straight line. The term also does not provide for any definitive distance between any structures. There is no definitive degrees of variance of not being in a straight line is considered as being “approximately in a straight line”. What may be considered as “approximately a or in a straight line” to one person may not be considered as such to another and vice versa.
It is unclear how claim 8 further structurally limits that the device of claim 1 because the claim does not provide for any additional structural element nor further limitation of any prior positively claimed element of claim 1. The claim is directed to electrowetting force, which is not structure. The claims is moreso directed to a process of use. As noted above, claim 1 is directed to a device not a process of use. There is currently no electrowetting force being applied to no unclaimed droplets, performing merging, splitting, nor moving of any unclaimed droplets. 
As to claim 9, it is unclear what sides are being referenced by “each side” because the plurality of electrodes as a whole nor individually has be established as comprising any number of sides. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Hadwen et al., US 2013/0062205.
Hadwen discloses a microfluidic device includes a plurality of array elements configured to manipulate one or more droplets of fluid on an array, each of the array elements including a top substrate electrode and a drive electrode between which the one or more droplets may be positioned, the top substrate electrode being formed on a top substrate, and the drive electrode being formed on a lower substrate; and active matrix drive circuitry arranged to provide drive signals to the top substrate and drive electrodes of the plurality of array elements to manipulate the one or more droplets among the plurality of array elements. With respect to one or more of the array elements the active matrix drive circuitry is configured to provide the drive signals to the top substrate and drive electrodes to selectively manipulate the one or more droplets within the array element both by Electro-wetting-on-Dielectric (EWOD) and by Dielectrophoresis (DEP). (Abstract). 
The device comprises :an insulator panel(20); a plurality of electrical inputs(108, 52), disposed on the insulator panel(20),that individually receive an actuation voltage; and a plurality of electrodes (38,42,50) ,disposed on the insulator panel(20), coupled to the plurality of electrical inputs(108) wherein two or more of the plurality of electrodes are coupled to a single one of the plurality of electrical inputs for each of the plurality of electrical inputs, the plurality of electrodes being actuated with the actuation voltage individually received at a respective electrical input to create an electric field over associated electrodes to subject a 
As to claims 2-4 and 6-8, the device comprises a latch comprising a second plurality of electrodes that branches off of the first plurality of electrodes, the second plurality of electrodes providing an area in which the first droplet is combined with the second droplet to mix components of the first and second droplets. The device comprises a gate keeper electrode at an entry into the latch, the gate keeper electrode coupled to a particular electrical input and actuated to allow the droplet to enter the latch. The plurality of electrodes include a repeating sequence of three or more electrodes comprised of" A", "B", and "C" electrodes, the "A" electrodes coupled to a first electrical input from the plurality of electrical inputs, the "B" electrodes coupled to a second electrical input from the plurality of electrical inputs, and the "C" electrodes coupled to a third electrical input from the plurality of electrical inputs. The device further comprises a plurality of sync electrodes ((0029], [0044], [0116], [0133]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being obvious over Hadwen et al., US 2013/0062205 as applied above in further view of Sturmer et al. US 8,364,315.
Hadwen does not disclose the device as comprising a fluid processing chip. 
Sturmer discloses a device comprising electrodes for droplet manipulations. The reference provides for electrode-to-electrode relationship is an "interface" relationship. The concept of neighbor relationships may be extended to bridge electronic circuit chips. One chip, for example, may fluidically connect to another chip and may, therefore, define a neighbor relationship between electrodes on two different chips. (column 13, lines 25-30).
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the invention to recognize that the device of Hadwen may be modified to include a chip to 
Claim 9 is/are rejected under 35 U.S.C. 103 as being obvious over Hadwen et al., US 2013/0062205 as applied above in further view of Pamula et al. US 6,911,132.
Hadwen does not disclose the plurality of electrodes as including one or more teeth on each side. 
Pamula et al. discloses a device for manipulating droplets. The device comprises an array of electrodes including interlocking projections 42 and 43 on each side. (Figures 2, 8B). 
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the invention to recognize that the electrodes of Hadwen may be modified to have teeth such as those of Pamula to provide for droplet manipulation techniques.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LIN; Baiquan et al.; HONG; Ik Pyo et al.; Jia; Yanwei et al.; Hadwen; Benjamin James et al.; Vann; Charles S. et al.; Hadwen; Benjamin James et al.; Pollack; Michael G. et al.; and HADWEN; Benjamin James et al. disclose droplet manipulation devices that comprise electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798